In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 17‐1162 
UNITED STATES OF AMERICA ex rel. KENNETH J. CONNER, 
                                         Plaintiff‐Appellant, 

                                    v. 

AMRISH K. MAHAJAN, et al., 
                                                 Defendants‐Appellees. 
                       ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
          No. 11‐CV‐4458 — Sharon Johnson Coleman, Judge. 
                       ____________________ 

      ARGUED JULY 6, 2017 — DECIDED DECEMBER 5, 2017 
                  ____________________ 


    Before POSNER, KANNE, and SYKES, Circuit Judges.* 
      PER  CURIAM.  After  losing  his  job  at  Mutual Bank,  Ken‐
neth Conner brought this qui tam action claiming that the de‐
fendants, most of them directors or officers of the bank, had 
defrauded  the  government  in  violation  of  the  False  Claims 
                                                 
    * Circuit Judge Posner retired on September 2, 2017, and did not par‐

ticipate in the decision of this case, which is being resolved by a quorum 
of the panel under 28 U.S.C. § 46(d). 
2                                                          No. 17‐1162 

Act,  31  U.S.C.  §§ 3729–3733.  The  United  States  declined  to 
take over the qui tam action, which Conner eventually settled. 
But the Federal Deposit Insurance Corporation filed its own 
lawsuit against many of the same defendants. That case also 
settled, and Conner thinks he is entitled to a share of the set‐
tlement proceeds the FDIC received from the defendants. To 
that end Conner tried to intervene in the FDIC’s case, and after 
being rebuffed he filed a motion in this action demanding part 
of the FDIC’s recovery. The district court denied that request 
on the ground that, because Conner’s attempt to intervene in 
the FDIC’s case was rejected, he is barred by the doctrine of 
issue  preclusion  from  litigating  in  this  suit  the  question 
whether  he  has  a  cognizable  interest  in  the  settlement  pro‐
ceeds. Conner challenges that ruling in this appeal. We agree 
with the district court’s bottom line but conclude that claim 
preclusion,  rather  than  issue  preclusion,  explains  this  out‐
come. 
                        I. BACKGROUND 
    The False Claims Act imposes civil liability on individuals 
who  knowingly  defraud  the  United  States.  Universal  Health 
Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 1995 
(2016). The Act may be enforced either by the government or, 
under its qui tam provision, by  a private person acting  as a 
“relator”  on  the  government’s  behalf.  31 U.S.C.  § 3730(b)(1); 
State  Farm  Fire  &  Cas. Co.  v.  United  States  ex rel.  Rigsby,  137 
S. Ct. 436, 440 (2016). When a private party brings a qui tam 
suit,  the  complaint  is  sealed  (and  thus  unknown  to  the  de‐
fendant) but served on the government with a summary of all 
material evidence. 31 U.S.C. § 3730(b)(2); Kellogg Brown & Root 
Servs., Inc. v.  United States  ex rel. Carter,  135 S. Ct.  1970, 1973 
(2015). 
No. 17‐1162                                                          3

    Upon  learning  of  a  qui tam  action,  the  government  has 
multiple  options  for  action.  One  of  those  options  is  taking 
over the lawsuit, and, if the government does take control, the 
relator  will  receive  15%  to  25%  of  any  recovery.  31 U.S.C. 
§ 3730(d)(1). The government also can decline to participate 
directly, and, if it chooses that option, the relator can continue 
prosecuting the case on the government’s behalf. See 31 U.S.C. 
§ 3730(b)(4)(B),  (c)(3);  Kellogg  Brown  &  Root  Servs., Inc.,  135 
S. Ct. at 1973; Stoner v. Santa Clara Cty. Office of Educ., 502 F.3d 
1116, 1126–27 (9th Cir. 2007). A relator who successfully pros‐
ecutes a qui tam action without government involvement will 
receive 25% to 30% of the recovery. 31 U.S.C. § 3730(d)(2). A 
third option available to the government is seeking recovery 
for fraud through an “alternate remedy,” including “any ad‐
ministrative proceeding to determine a civil money penalty.” 
31 U.S.C. § 3730(c)(5). When the government pursues an “al‐
ternate remedy,” the relator has the same rights in that pro‐
ceeding as if the qui tam action had continued, including the 
right  to  recover  a  percentage  of  any  recovery.  31 U.S.C. 
§ 3730(c)(5);  United  States  v.  Sprint  Commcʹns, Inc.,  855  F.3d 
985, 990 (9th Cir. 2017); United States ex rel. Rille v. Pricewater‐
houseCoopers LLP, 803 F.3d 368, 373 (8th Cir. 2015). 
    Conner worked at Mutual Bank (or its predecessor) from 
2000 to 2007 and had transferred to the bank’s headquarters 
in Harvey, Illinois, in 2005. At headquarters he reviewed ap‐
praisals for commercial real estate loans.  In that role he no‐
ticed  that  Adams  Value  Corporation  (a  property  appraisal 
company) had completed more than half of Mutual’s apprais‐
als. Conner concluded that Adams regularly had inflated val‐
ues  by  20%  to  30%.  He  identified  about  75 appraisals  he 
thought were inflated, all but one of which Mutual Bank had 
4                                                   No. 17‐1162 

accepted. In October 2007 Conner refused to approve an Ad‐
ams  appraisal  that  he  deemed  incomplete  and  significantly 
overvalued. The bank fired him  a week later. Eventually he 
brought this qui tam action under the False Claims Act. In ad‐
dition to naming as defendants the directors and several of‐
ficers  of  Mutual Bank,  Conner  sued  Adams  Value  Corpora‐
tion and its president. 
    Mutual Bank failed less than two years after Conner was 
fired. In his lawsuit he alleged that the defendants had inten‐
tionally overvalued properties serving as collateral for com‐
mercial real estate loans. By doing so they understated loan‐
to‐value ratios reported to the FDIC and thus benefitted from 
a lower risk category and commensurately lower FDIC insur‐
ance premiums. Conner added that most of the loans could 
not  have  been  approved  if  the  collateral  was  valued  accu‐
rately.  He  estimated  that  the  FDIC  had  lost  approximately 
$656  million  from  Mutual  Bank’s  demise,  including  $300  to 
$400  million  resulting  from  “commercial  real  estate  loans 
with deliberately faulty appraisals.” But Conner’s qui tam ac‐
tion  aimed  only  to  recoup  the  deposit  insurance  premiums 
that should have been paid to the FDIC. In August 2012 the 
United States declined to take over the case (the reason is not 
disclosed in the record) but asked the district judge to require 
the government’s written consent before allowing Conner to 
settle or dismiss the action. 
    Conner then went forward in the qui tam action by him‐
self. But the FDIC, as receiver for the failed Mutual Bank, ini‐
tiated  its  own  action  against  many  of  the  same  defend‐
ants―though  not  against  Adams  or  its  president,  Douglas 
Adams.  See  F.D.I.C.  v.  Mahajan,  No.  11  C  7590,  2012  WL 
3061852, at *1 (N.D. Ill. July 26, 2012). The FDIC alleged that 
No. 17‐1162                                                            5

directors and officers of the bank had acted with gross negli‐
gence and breached their fiduciary duties. It asserted that in 
just four years Mutual Bank had nearly doubled its loan port‐
folio  by  giving  a  few  overextended  or  nearly  insolvent  bor‐
rowers a dozen risky commercial loans to acquire or develop 
real estate. Then, as the bank grew, it neglected to hire or train 
enough staff to minimize the risk from those loans. The FDIC 
further alleged that the defendants had looted bank funds for 
personal bills (wedding expenses of one defendant and legal 
bills  incurred  by  another’s  spouse  in  defending  criminal 
charges),  conducted  a  board  meeting  in  Monte Carlo  at  the 
bank’s  expense,  paid  excessive  amounts  to  contractors  with 
personal  connections  to  board  members,  and  approved  un‐
lawful dividend payments. The FDIC also sued the bank’s at‐
torney and his law firm claiming malpractice, breach of fidu‐
ciary duty, and aiding and abetting breaches of fiduciary duty 
by the other defendants. 
     More than three years after the FDIC brought its case, Con‐
ner moved in his qui tam action to consolidate the FDIC’s case 
with  his.  Conner  argued  that  both  lawsuits  centered  on  the 
same  transactions  and  occurrences  because  both  involved 
bank  directors  overvaluing  property  and  extending  risky 
loans. The FDIC and many of the defendants in Conner’s case 
opposed his motion. The FDIC disputed Conner’s contention 
that the two cases overlapped factually, and it also noted that 
the defendants did not overlap entirely and that it had sued 
on  behalf  of  the  bank  (as  its  receiver),  not  on  behalf  of  the 
United  States  as  Conner  had  done.  The  FDIC  also  disputed 
Conner’s assertion that both suits focused on the same over‐
arching fraud scheme, since just one of the loans underlying 
its suit was among those identified by Conner in his suit. And 
each case involved different legal issues, the FDIC contended, 
6                                                       No. 17‐1162 

since Conner’s suit alleged violations of the False Claims Act, 
while the FDIC’s claims concerned breaches of prudent bank‐
ing practices, corporate waste, and legal malpractice. Many of 
the  defendants  made  similar  arguments,  and  two  of  the 
qui tam defendants added that consolidation would unduly 
prejudice them because they weren’t defendants in the FDIC’s 
case.  Faced  with  this  opposition,  Conner  withdrew  his  mo‐
tion. 
    That was in February 2015. A month later Conner settled 
with four defendants who agreed to pay a lump sum, mostly 
to  the  government,  but  with  a  percentage  to  Conner.  In 
June 2015 Conner hired new counsel and tried to renege, but 
the affected defendants moved to enforce the agreement. The 
government gave its approval after modest revisions requir‐
ing  the  defendants  to  immediately  pay  Conner’s  attorneys’ 
fees while leaving for future negotiation the percentage of the 
recovery to be shared with him by the government. The dis‐
trict court enforced the revised agreement. 
     Conner, through his new counsel, then moved to intervene 
in  the  FDIC’s  case.  By  this  point,  according  to  Conner,  the 
FDIC had informed him that it was settling with the defend‐
ants and, as relates to its lawsuit, would not give him a whis‐
tleblower award under the False Claims Act. Conner asserted 
that  the  Act  entitled  him  to  a  share  of  the  FDIC’s  recovery 
since,  he  contended,  the  FDIC’s  suit  constituted  a  choice  by 
the government to pursue an “alternate remedy” to address 
the violations he had uncovered, see 31 U.S.C. § 3730(c)(5). 
   A magistrate judge overseeing the FDIC’s lawsuit recom‐
mended denying Conner’s motion as untimely, since Conner 
had  conceded  knowing  for  years  about  the  FDIC’s  case  yet 
had  waited  until  the  eve  of  settlement  to  seek  intervention. 
No. 17‐1162                                                          7

Although this ground would have sufficed to deny Conner’s 
motion, the magistrate judge further evaluated whether Con‐
ner  had  a  legally  protectable  interest  in  the  outcome  of  the 
FDIC’s  case.  The  answer  was  no,  the  magistrate  judge  rea‐
soned, because when acting as a receiver the FDIC is not “the 
government” pursuing a civil penalty for fraud but instead is 
discharging its “responsibilities to pursue the Bank’s litigation 
assets for an orderly liquidation and distribution among the 
Bank’s  creditors.”  Conner  did  not  protest  this  decision,  and 
the district court accepted it, denying Conner’s motion. Con‐
ner did not appeal. 
    Meanwhile, a few days before the magistrate judge recom‐
mended denying Conner’s motion to intervene, Conner had 
moved in this action for a determination of his share of any 
recovery  by  the  FDIC,  again  asserting  that  the  FDIC’s  pro‐
posed settlement constituted an alternate remedy to his False 
Claims Act case. Conner’s motion was still pending when the 
district  judge  in  the  FDIC’s  lawsuit  adopted  the  magistrate 
judge’s  report  and  recommendation  and  refused  to  permit 
Conner to intervene in that litigation. 
    The district court in this qui tam action then denied Con‐
ner’s  motion  for  a  share  of  the  FDIC’s  settlement  on  the 
ground that the issue presented—whether the FDIC had pur‐
sued an alternate remedy to Conner’s case—already had been 
decided by the decision in the FDIC’s case denying interven‐
tion.  The  court  reasoned  that  both  motions  were  based  on 
Conner’s  alleged  right  to  a  portion  of  the  proceeds  in  the 
FDIC’s case. And, the court continued, the magistrate judge in 
the FDIC’s lawsuit had concluded that the FDIC was not seek‐
ing an “alternate remedy” under the False Claims Act because 
it was acting as a receiver, not as “the government.” Implicit 
8                                                      No. 17‐1162 

in that conclusion, the district court continued, is a determi‐
nation that Conner did not have a legally protectable interest 
in the FDIC’s settlement in its lawsuit. In light of that adverse 
ruling, the court reasoned, Connor is barred by the doctrine 
of issue preclusion from relitigating the same question in this 
suit. 
    Six  defendants  in  Conner’s  qui tam  suit  then  moved  for 
summary judgment. (Two of the named defendants had been 
dismissed  previously  for  lack  of  service.)  The  district  court 
granted their motion, reasoning that Conner had failed to sub‐
mit evidence substantiating his accusation that Mutual Bank 
gave inflated appraisals to the FDIC. After that Conner volun‐
tarily dismissed the remaining defendants and filed a notice 
of appeal. Later he struck a bargain with the six defendants 
who had prevailed at summary judgment, promising not to 
challenge  that  adverse  ruling  in  exchange  for  their  promise 
not to seek costs under Federal Rule of Civil Procedure 54(d). 
                          II. ANALYSIS 
    On  appeal  Conner  presents  a  single  argument:  that  the 
district court erred in applying the doctrine of issue preclu‐
sion to deny his motion demanding a share of the FDIC’s re‐
covery in its separate case. None of the named defendants has 
a stake in the resolution of that issue, so none of them has filed 
a brief in this appeal. Only the FDIC is interested in defending 
the order denying Conner’s demand for a cut of its recovery 
in the other case, and in this appeal the FDIC has submitted a 
brief as amicus curiae, purportedly in support of the named 
defendants. 
   To begin, because the decision sought to be given preclu‐
sive effect was rendered by a federal court, federal preclusion 
No. 17‐1162                                                              9

law  applies.  Bernstein  v.  Bankert,  733  F.3d  190,  225  (7th  Cir. 
2013); Ross ex rel. Ross v. Bd. of Educ. of Twp. High Sch. Dist. 211, 
486 F.3d 279, 283 (7th Cir. 2007). Under federal law, the doc‐
trine of issue preclusion bars relitigating factual or legal issues 
if “(1) the issue sought to be precluded is the same as that in‐
volved in the prior action; (2) the issue was actually litigated; 
(3) the  determination  of  the  issue  was  essential  to  the  final 
judgment; and (4) the party against whom estoppel is invoked 
was fully represented in the prior action [i.e., their interests 
were  represented  even  if  they  were  not  a  party  in  the  prior 
suit].”  Dexia  Credit  Local v. Rogan, 629 F.3d 612,  628 (7th Cir. 
2010). Conner does not contest the second or fourth elements. 
But he argues that there is no overlapping issue because, he 
says,  the  district  court  in  his  case  needed  to  decide  only 
whether the FDIC was acting as the government when it ini‐
tiated its separate lawsuit, whereas the order denying his at‐
tempt to intervene decided that the FDIC had acted as a re‐
ceiver “after it initiated the Related Action.” Conner also insists 
that the third element is not met because, in his view, the dis‐
trict court denied his motion to intervene as untimely, not be‐
cause of its belief that he is unentitled to a share of the FDIC’s 
settlement proceed. 
    We  conclude,  however,  that  Conner  misses  the  mark  by 
focusing on issues instead of claims, since it’s the doctrine of 
claim preclusion that bars his renewed effort to obtain a share 
of the FDIC’s settlement proceeds. That doctrine bars litigat‐
ing claims which were, or could have been, decided in a prior 
suit, even if the fresh attempt relies on “marginally different 
theories,” Maher v. F.D.I.C., 441 F.3d 522, 527 (7th Cir. 2006), so 
long as there is “(1) an identity of the parties or their privies; 
(2) [an] identity of the cause of action; and (3) a final judgment 
on  the  merits,”  Matrix IV,  Inc.  v.  Am.  Nat’l.  Bank  &  Tr.  Co.  of 
10                                                       No. 17‐1162 

Chicago, 649 F.3d 539, 547 (7th Cir. 2011) (quoting Alvear‐Velez 
v. Mukasey, 540 F.3d 672, 677 (7th Cir. 2008)). In analyzing this 
doctrine, we need not decide whether the district court’s con‐
clusion  in  the  FDIC’s  suit  that  Conner  lacked  a  legally  cog‐
nizable interest in the settlement proceeds was essential to the 
denial of his claim for a share of those proceeds. 
     For purposes of the third element of claim preclusion, the 
basis of the earlier decision is unimportant so long as the claim 
was decided on the merits. Thus a dismissal of a suit may have 
preclusive effect even if it did not resolve the central contro‐
versy, see, e.g., Am. Nat. Bank & Tr. Co. v. City of Chicago, 826 
F.2d 1547, 1552–53 (7th Cir. 1987), or even regarding issues not 
raised in the initial suit, see, e.g., Matrix IV, Inc. 649 F.3d at 547; 
Aaron v. Mahl, 550 F.3d 659, 664 (7th Cir. 2008). Conner and the 
FDIC  have  invested  considerable  energy  debating  whether 
both reasons given for denying Conner’s motion to intervene 
would support application of issue preclusion, but the answer 
makes no difference. Conner insists that only the question of 
its timeliness was decided by the denial of his motion to inter‐
vene, but a denial of relief on the ground that the request came 
too late is still a decision on the merits. See Arrigo v. Link, 836 
F.3d 787, 799 (7th Cir. 2016) (applying claim preclusion to bar 
lawsuit asserting claims for relief that, in previous suit, plain‐
tiff  had  included  in  motion  to  amend  complaint  which  was 
denied  as  untimely);  Kratville  v.  Runyon,  90  F.3d  195,  198 
(7th Cir. 1996) (noting that a dismissal based on statute of lim‐
itations or  administrative deadline constitutes a decision on 
the merits for purposes of claim preclusion). 
    Of  the  two  remaining  elements  of  claim  preclusion,  the 
first—an  identity  of  parties—is  not  disputed.  Both  times 
No. 17‐1162                                                         11

when Conner took action aimed at sharing in the FDIC’s set‐
tlement,  he  and  the  FDIC  were  the  only  parties  of  concern. 
Although in both lawsuits Conner and the FDIC might appear 
to be aligned against the named defendants, Conner’s motion 
to intervene in the FDIC’s case and his motion in this qui tam 
action  pitted  him  against  the  FDIC  as  he  tried  to  recover  a 
whistleblower reward. 
     The  only  significant  question,  then,  is  whether  both  of 
Conner’s motions present the same cause of action, or claim. 
On this question, we agree with the FDIC. Two causes of ac‐
tion are identical if each claim is supported by the same fac‐
tual allegations, Andersen v. Chrysler Corp., 99 F.3d 846, 852–55 
(7th Cir. 1996); Colonial Penn Life Ins. Co. v. Hallmark Ins. Ad‐
mʹrs, Inc., 31 F.3d 445, 447 (7th Cir. 1994), and the judgment in 
each case would be based on the same evidence, see Manicki v. 
Zeilmann, 443 F.3d 922, 925–26 (7th Cir. 2006); Himel v. Contʹl 
Ill. Nat. Bank & Tr. Co. of Chi., 596 F.2d 205, 209 (7th Cir. 1979). 
Conner alleged both in his motion to intervene and his motion 
in this case that the FDIC had violated the relator’s‐share pro‐
vision of the False Claims Act by not paying him a portion of 
its settlement proceeds. Both motions sought to establish that 
the FDIC’s case constituted an “alternate remedy” under the 
False Claims Act and that the FDIC had refused to pay Con‐
ner a portion. That Conner’s motions sought the same com‐
pensation in different ways—the first time as part of a motion 
to intervene—is irrelevant; causes of action may be identical 
even  if  the  litigant  attempts  different  substantive  or  proce‐
dural  strategies  to  pursue  the  same  underlying  claim.  Ross, 
486 F.3d at 283; Okoro v. Bohman, 164 F.3d 1059, 1062 (7th Cir. 
1999);  Cheyenne  River  Sioux  Tribe  of  Indians  v.  United  States, 
338 F.2d 906, 908–09, 911 (8th Cir. 1964) (applying doctrine of 
12                                                     No. 17‐1162 

claim  preclusion  to  bar  relitigation  of  claim  previously  as‐
serted in unsuccessful motion to intervene); Bhd. of Locomotive 
Firemen & Enginemen v. Seaboard Coast Line R. Co., 413 F.2d 19, 
23–24 (5th Cir. 1969) (same). Moreover, Conner requested the 
same  relief  under  the  same  statutory  provision  in  both  mo‐
tions, which is another consideration in deciding whether two 
causes  of  action  are  identical.  See Highway J  Citizens Grp.  v. 
U.S. Depʹt of Transp., 456 F.3d 734, 742 (7th Cir. 2006). Finally, 
a common‐sense comparison of the request Conner made in 
each suit similarly supports the conclusion that he should not 
be permitted to repeat his demand for a share of the FDIC’s 
settlement proceeds. See Ross, 486 F.3d at 282 (noting that the 
“common‐sense question” of “why a second lawsuit should 
be permitted after  the first one apparently resolved the dis‐
pute between the parties” is resolved by applying doctrine of 
claim preclusion). 
   Accordingly, each element of claim preclusion is satisfied. 
For that reason, we uphold the district court’s denial of Con‐
ner’s motion in the qui tam action seeking a share of the set‐
tlement proceeds in the FDIC’s separate lawsuit. 
                         III. CONCLUSION 
      For the foregoing reasons we affirm the judgment.